UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7117



GARY D. BUCKOM,

                                           Petitioner - Appellant,

          versus


CARLA O’KONEK,

                                            Respondent - Appellee.




                            No. 99-7463



GARY D. BUCKOM,

                                           Petitioner - Appellant,

          versus


CARLA O’KONEK,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-178-5-BR)


Submitted:   December 16, 1999         Decided:     December 21, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Gary D. Buckom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Gary D. Buckom seeks to appeal the district court’s orders

lifting a stay (No. 99-7117), and denying relief on his habeas

corpus petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999) (No. 99-7463). Buckom claims that the district court did not

have jurisdiction to enter a final order in this case based on his

appeal of the order lifting the stay. However, Buckom’s interlocu-

tory notice of appeal did not divest the district court of juris-

diction to enter a final decision in this case.    See Cochran v.

Birkel, 651 F.2d 1219, 1221-22 (6th Cir. 1981).   We have reviewed

the record and the district court’s opinion and orders and find no

reversible error in the lifting of the stay or the denial of his

habeas corpus petition.   Further, the district court correctly

noted that Buckom’s access to the courts claims are more properly

raised in a complaint under 42 U.S.C.A. § 1983 (West Supp. 1999).

Accordingly, we deny Buckom’s motion for a certificate of appeal-

ability and dismiss the appeals on the reasoning of the district

court. See Buckom v. O’Konek, No. CA-99-178-5-BR (E.D.N.C. July 27

& Sept. 28, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                         DISMISSED




                                3